Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  138952(73)                                                                                              Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices


  MYRIAM VELEZ,
           Plaintiff-Appellee,
                                                                   SC: 138952
  v                                                                COA: 281136
                                                                   Wayne CC: 04-402161-NH
  MARTIN TUMA, M.D.,
             Defendant-Appellant.
  _________________________________


         On order of the Chief Justice, the motion by defendant-appellant for extension to
  August 25, 2011 of the time for filing his brief and appendix is considered and it is
  granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 20, 2011                  _________________________________________
                                                                              Clerk